     Case: 1:18-cr-00149 Document #: 227 Filed: 07/20/20 Page 1 of 5 PageID #:885



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

UNITED STATES OF AMERICA, )
                           )
                Plaintiff, )
                           )
     v.                    )                                No. 18-cr-149-1
                           )
MILLARD WILLIAMS,          )                                Judge Sharon Johnson Coleman
                           )
                Defendant. )

                                  MEMORANDUM OPINION AND ORDER

           A March 7, 2018 indictment charged Millard Williams with various drug-related offenses,

including Count Two that alleged possession with intent to distribute 100 grams or more of furanyl

fentanyl. Williams moves to dismiss Count Two for lack of venue. For the reasons discussed

below, the motion is denied.

Background

           The following facts are taken from the parties’ briefs and are viewed in the light most

favorable to the government. See United States v. Radley, 558 F.Supp.2d 865, 873 (N.D.Ill. 2008

(Castillo, J.). On February 21, 2017, Williams was arrested in the Northern District of Georgia

based on a criminal complaint filed in the Northern District of Illinois.1 While in federal custody in

Georgia awaiting removal to Chicago, Williams made several recorded jail calls to Willie Alexander,

who was also in Georgia at the time. During a February 23 call, Williams asked Alexander, “You

still got that address, right?” and Alexander responded in the affirmative. Later in the call Williams

told Alexander that he had written him “two postcards” or “two letters,” i.e., he had sent him two

shipments of narcotics. On February 24, Williams called Alexander to ask if he had received “that




1United   States v. Williams, No. 16-cr-371 (Leinenweber, J.).
    Case: 1:18-cr-00149 Document #: 227 Filed: 07/20/20 Page 2 of 5 PageID #:886



letter.” Alexander responded that he had not, and Williams instructed him not to do anything until

they talked again.

        On February 28, Williams called Alexander, who told him that two packages had been

delivered on February 27 to a salon in Atlanta where Alexander worked. Williams advised him to

send the contents of the packages to a “Maria Gonzalez” at an address in Chicago. On March 1,

during a three-way call among Williams, Michelle Jamison, and Roland Black, Williams told Black

that he would have to get the shipment from “Maria Gonzales.” In addition, Williams told Jamison,

who was located in Chicago, to send money to Atlanta so he could get his “clothes [drugs] up there

[Chicago].” On March 2, Alexander mailed a package that contained furanyl fentanyl to the Chicago

address. Law enforcement officers conducted a controlled delivery on March 9 and Black was

arrested that day after he met with “Maria Gonzales” and the package was opened.

        Count Two of the eight-count March 2018 indictment charges that “[o]n or about February

27, 2017, at Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,” Williams

and his co-defendant Alexander “did knowingly and intentionally possess with intent to distribute a

controlled substance, namely, 100 grams or more of a mixture and substance containing a detectable

amount of furanyl fentanyl, an analogue of fentanyl [], a Schedule II Controlled Substance” in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. (Dkt. 1 at 2.) Williams now moves to dismiss

Count Two, arguing that venue does not lie in the Northern District of Illinois. The government

opposes the motion.

Legal Standard

        Under Federal Rule of Criminal Procedure 12(b), a party may raise by pretrial motion any

defense, objection, or request that the Court can determine without a trial on the merits. One such

defense is that the prosecution has been instituted in an improper venue. Fed. R. Crim. P.

12(b)(3)(A)(i). The U.S. Constitution provides that criminal trials “shall be held in the state where


                                                   2
       Case: 1:18-cr-00149 Document #: 227 Filed: 07/20/20 Page 3 of 5 PageID #:887



said Crimes shall have been committed.” U.S. Const. Art. III, § 2. Similarly, the Sixth Amendment

provides, “In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial,

by an impartial jury of the State and district wherein the crime shall have been committed....” U.S.

Const. amend VI. Venue is not an element of the offense, however, so the government need only

prove venue by a preponderance of the evidence and may do so with either direct or circumstantial

evidence. See United States v. Muhammad, 502 F.3d 646, 652 (7th Cir. 2008).

Discussion

         Williams argues that venue is only proper where he and Alexander allegedly possessed the

furanyl fentanyl. Specifically, Williams asserts that he never actually possessed the drugs because he

was in custody in Georgia on February 27, 2017, which limited any participation or control he could

have exerted on Alexander’s alleged possession of the furanyl fentanyl. Williams further contends

that even if he constructively possessed the drugs during Alexander’s actual possession, such

possession occurred in Georgia, making the Northern District of Georgia the only proper venue for

prosecution of Count Two.

         Section 841(a)(1) of Title 21 does not contain a specific venue provision. Thus, the general

venue provision contained in 18 U.S.C. § 3237(a) (“any offense against the United States begun in

one district and completed in another, or committed in more than one district, may be inquired of

and prosecuted in any district in which such offense was begun, continued, or completed”) governs

this case.2 The Seventh Circuit has reiterated the Supreme Court’s instructions to follow when

Congress does not provide a venue in a criminal statue. “[T]here is no single defined policy or

mechanical test to determine constitutional venue.” Muhammad, 502 F.3d at 652. Rather, the Court

“takes into account a number of factors-the site of the defendant’s acts, the elements and nature of

the crime, the locus and effect of the criminal conduct, and the suitability of each district for suitable

2Seealso Fed. R. Crim. P. 18 (“Unless a statute or these rules permit otherwise, the government must prosecute an
offense in a district where the offense was committed.”).

                                                           3
    Case: 1:18-cr-00149 Document #: 227 Filed: 07/20/20 Page 4 of 5 PageID #:888



fact-finding.” Id. The flexibility of this approach reflects a concern that “an overly mechanistic

approach to the location of the defendant’s acts may limit unrealistically the permissible venues in

terms of the policy concerns that underlie the constitutional venue guarantee.” Id. at 654.

        Applying these principles, the Court finds that venue is proper in Chicago. In order to

convict Williams of violating section 841(a)(1), the government must prove that he knowingly

possessed furanyl fentanyl, intended to distribute the substance to another person, and knew the

substance contained some kind of a controlled substance. The Court notes that possession with

intent to distribute is a continuing crime and “venue for continuing crimes is proper where the

crimes began, continued, or were completed.” See United States v. Tingle, 183 F.3d 719, 726 (7th Cir.

1999); see also Muhammad, 502 F.3d at 653. It is not essential that Williams ever have been physically

present in the Northern District of Illinois, so long as the offense continued in this district. Id.

        Chicago is the location where Williams planned that the package carrying the furanyl

fentanyl would be delivered. Although it is true that Williams and Alexander discussed the package

while they were both located in Georgia, the package with the drugs was destined for Chicago and it

was retrieved in Chicago; in short, the crime continued in Chicago. “[P]laces that suffer the effects

of a crime are entitled to consideration for venue purposes.” Muhammad, 502 F.3d at 654. In

summary, though Williams’s criminal undertaking began in Georgia, it had an effect in the Northern

District of Illinois because the place of intended distribution was Chicago. See id. (“In enacting the

venue statute for continuing crimes, Congress recognized that, while remaining true to the

constitutional guarantees, our venue rules must be sufficiently malleable to accommodate the reality

that criminal activity may implicate many locations.”) Taking all of the relevant factors into

consideration, the Court is satisfied that venue lies properly either in the Northern District of

Georgia or the Northern District of Illinois.




                                                    4
    Case: 1:18-cr-00149 Document #: 227 Filed: 07/20/20 Page 5 of 5 PageID #:889



Conclusion

        Because the government has shown by a preponderance of the evidence that venue is proper

in the Northern District of Illinois, Williams’s motion to dismiss [208] Count Two of the indictment

is denied.

IT IS SO ORDERED.

Date: 7/20/2020
                                              Entered: _____________________________
                                                       SHARON JOHNSON COLEMAN
                                                       United States District Judge




                                                 5
